Temple, J.
The defendant was convicted of murder in the first degree, and takes this appeal from the judgment and from an order refusing a new trial.
Appellant makes several points upon which a reversal is claimed; but, as I think a new trial must be had, and as most of the alleged errors are of a character not likely to be repeated, they need not be noticed.
The homicide was practically admitted by the defendant, but he claimed that it was in necessary self-defense* At the request of the district attorney the court gave the instruction approved in People v. Hong Ah Duck, 61 Cal. 394, but which, upon mature consideration, was. declared erroneous in People v. Bushton, 80 Cal. 160, and in People v. Lanagan, 81 Cal. 142.
The instruction was as follows: “Up to the moment when the killing is proved, the prosecution must make out its case beyond a reasonable doubt. When the killing is proved, it devolves upon the defendant to show *424any circumstance in mitigation to excuse or justify by a preponderance of evidence on his part. That is, the killing being proved, the defendant must make out his case in mitigation to excuse or justify by some proof stronger in some appreciable degree than the proof of the prosecution. The burden of proof changes. It must be in some appreciable degree, no matter how small, stronger than the proof of the prosecution on the other side.”
The attorney general admits that the instruction was erroneous, but claims that it was not injurious for two reasons:
1. There was no evidence in the case which tended to make a case of justifiable homicide or which tended to reduce the grade of the offense. To show this he prints in his brief what purports to be an extract from the opinion of the trial judge in refusing a new trial. In this appears a statement of the facts in regard to the homicide, made for the purpose of showing that there was no possible claim that the killing was in necessary self-defense. That nearly every material fact in this statement was contradicted by the defendant as a witness is absolutely conclusive that the instruction was injurious. That the testimony of the defendant did tend to show justification is admitted by the judge in this statement, but he says his evidence was uncorroborated; and he says such was the case in People v. Smith, 59 Oal. 601, where it is held that a similar instruction was not injurious because there were no facts which tended to show justification. I do not so understand that case. On the contrary, the court said, as I read the case, that even the defendant testified to no fact which tended to justify the homicide.
The defendant had a right to have his own testimony considered, and, if it was sufficient to raise a reasonable doubt in the minds of the jurors as to whether the killing was justifiable, he was entitled to an acquittal though he was entirely uncorroborated.
The point made by the attorney general really is: *425That the evidence against the defendant was so overwhelming that his uncorroborated testimony could not possibly be accepted by the jury, and, therefore, he is not injured. But this court cannot thus pass upon the evidence. This court has no jurisdiction in criminal cases, save on questions of law. The law has prescribed certain rules of pleading, practice, and evidence, in accordance with which persons accused of crimes must be tried. This court has appellate jurisdiction for the correction of errors in such cases. Evidently the function of this court on such an appeal is to determine whether a defendant has been tried as the law prescribes. If he has not been there is but one way to correct the error, and that is to grant a new trial. But a defendant would not be entitled to a new trial for any error which has not prejudiced his case. This rule prevails in civil as well as criminal cases. But this court cannot say that a defendant has not been injured because, notwithstanding the error, he must have been convicted anyway, as the evidence is very convincing. We cannot look at the evidence except for the purpose of considering some questions of law which may be raised in regard to it. We can only regard persons guilty or innocent upon a verdict of a jury upon a trial according to law. If an appellant has been wrongly deprived of evidence, or has been required to make a stronger case than the law demanded, he has been injured.
2. The other ground upon which the attorney general claims that the instruction is not injurious is because the court gave other instructions of a contrary effect. For instance, the jury was told that the burden of .proof always was upon the people, and that it was only necessary for the defense to create a reasonable doubt as to his guilt to entitle him to an acquittal.
To give contradictory instructions must be to commit error, and it is almost always impossible in such cases to say that the jury has not followed the erroneous instruction rather than the correct one. If the court *426properly instructed the jury for defendant that it was only necessary to create a reasonable doubt to entitle him. to an acquittal, and then instructed them that this rule only applied up to the time when it was proved that defendant killed the deceased, but from that time defendant must make his defense by a preponderance of proof, no one would doubt that the last instruction was injurious, notwithstanding the correct general proposition. ' In effect that is exactly what was done here.
The judgment and order are reversed and a new trial ordered.
McFarland, J., Garoutte, J., Harrison, J., Van Fleet, J., and Henshaw, J., concurred.